Citation Nr: 1727163	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a cervical spine disability prior to June 2010, and a disability rating in excess of 20 percent thereafter.

2. Entitlement to an increased rating for cystitis cystica, evaluated as noncompensable prior to June 22, 2010, 20 percent from June 22, 2010 through January 31, 2015, and noncompensable from February 1, 2015.

3. Entitlement to a rating in excess of 10 percent for hemorrhoids.

4. Entitlement to a compensable rating for post-operative right hydrocele.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

6. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1955 to August 1959 and from February 1960 to June 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2012 rating decisions of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).   

Board decisions in May 2015 and July 2016 (by a VLJ other than the undersigned) remanded the case for additional development.

An interim February 2017 rating decision increased the rating for hemorrhoids to 10 percent, effective September 15, 2014.  As 10 percent is less than the maximum schedular rating for the disability, and the Veteran had not expressed satisfaction with the rating, the appeal for this issue is continued.  AB v. Brown, 6 Vet. App. 35   (1993).

The issues of entitlement to service connection for Parkinson's disease, bilateral neuropathy of lower extremities to include as secondary to Parkinson's disease, a bilateral knee condition to include as secondary to Parkinson's disease, a bilateral hip condition to include as secondary to Parkinson's disease, tinnitus, prostatitis to include as secondary to Agent Orange exposure, and for residuals of lung surgery (to include a scar) have been raised by the record in an April 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Board remanded this case in July 2016, in part, to secure medical releases from the Veteran and obtain potentially relevant private medical records of treatment for his neck, cystitis cystica, hemorrhoids, right hydrocele, left knee, and erectile dysfunction.  

In accordance with the July 2016 remand, in October 2016 the Veteran submitted an Authorization for Release of Information form identifying private treatment from Naval Medical Center San Diego; Dr. JL at Arch Health Partners in Poway, California from December 2014 until the present; and Orthopaedic Specialists of North County in Oceanside, California from June 2005 to October 2014 for back soreness and various knee treatment.  While records of treatment at Naval Medical Center San Diego through April 2017 have been obtained, records from Dr. JL and from Orthopaedic Specialists of North County are not associated with the record, and do not appear to have been sought.  As they are likely to contain pertinent (even essential) information, they should be obtained.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his neck, cystitis cystica, hemorrhoids, right hydrocele, left knee and erectile dysfunction not associated with the record, including updated VA treatment records since September 2016, and to provide authorizations for VA to obtain records for any such private treatment, TO SPECIFICALLY INCLUDE records from Dr. JL at Arch Health Partners in Poway, California AND Orthopaedic Specialists of North County in Oceanside.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. After completing the above, and any further development the AOJ deems necessary upon review of the record, the AOJ should then readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





